           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    WESTERN DIVISION

JIMMY RAY ROLAND                                        PLAINTIFF

v.                    No. 4:17-cv-559-DPM

DOUGLAS B. ST ALLEY, Representative of
the Estate of Thomas Robert Ingraldi;
HEARTLAND EXPRESS INC OF IOWA                       DEFENDANTS



                            ORDER
     For the reasons stated on the record at the 5 September 2019
hearing, Roland's motion for continuance, NQ 50, is denied with
instructions.
     So Ordered.


                              D.P. Marshall (r.
                              United States District Judge
